Citation Nr: 9900353	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-47 983	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected herniated disc at L4-5 with minimal L3-4 and mild 
L4-5 disc bulges, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a claim by the veteran 
seeking entitlement to service connection for a herniated 
disc at L4-5 with minimal L3-4 and mild L4-5 disc bulges; it 
assigned a 10 percent disability rating.  In March 1996, the 
veterans claims folder was transferred to the New Orleans, 
Louisiana, RO.  A 20 percent disability rating was assigned 
by that RO, in a December 1996 Supplemental Statement of the 
Case.


REMAND

The veteran contends, in essence, that she is entitled to a 
disability rating in excess of 20 percent for her service-
connected low back disorder.  Specifically, she asserts that 
her herniated disc condition involves constant radiating pain 
and demonstrable muscle spasm, with no intermittent relief.  
She asserts that she has severe, recurring attacks, which 
require pain medication.

In reviewing the veterans claims file, the Board notes that 
the veteran was seen in service for complaints of low back 
and buttock pain in March 1986 and January 1987, according to 
her service medical records.  Service X-ray reports at those 
times were normal.  Diagnosis was sciatica.  The veterans 
March 1987 separation medical report was negative for any low 
back problems.

Subsequent to service, private medical records from October 
1989 and December 1989, show that the veteran was seen for 
low back pain associated with an on-the-job injury.  An 
October 1989 computed tomography (CT) report of the 
lumbosacral spine reveals that she had minimal disc bulging 
at L3-4 and moderate to severe disc herniation at L4-5.

A January 1991 private evaluation record indicates that the 
veteran had complaints of episodic low back pain.  Physical 
examination was unremarkable, except for subjective 
complaints of stiffness on re-extension of the low back.  The 
record indicates that the 1989 CT study was reviewed.  A 
diagnosis of herniated nucleus pulposus at L4-5 is provided.

The recent medical evidence includes two VA examination 
reports, dated August 1995 and October 1996, the latter of 
which includes a December 1996 addendum.  They indicate, in 
essence, that the veteran had low back pain with associated 
leg pain.  X-ray reports from August 1995 and October 1996 
reveal the presence of sacroiliitis.  The sacroiliitis was 
minimally asymmetric and could be secondary to Reiters 
syndrome, psoriasis, inflammatory bowel disease, or 
rheumatoid arthritis.  The August 1995 VA report shows an 
impression of long-standing lumbosacral musculoskeletal 
pain.  The December 1996 addendum to the October 1996 VA 
report provides a diagnosis of bilateral sacroiliitis and, 
after review of the 1989 private CT report, a herniated L4-5 
disc with minimal L3-4 and mild L5-S1 disc bulges.

The veteran testified at a personal hearing at the RO in 
October 1996.  During the hearing, she testified that she had 
difficulty sleeping, walking, standing, and sitting due to 
her back problems.  She indicated that she had muscle spasms.  
She stated that her pain was constant and ranged from mild to 
severe; there were days when she seemed to be just fine.  She 
also had occasional stabbing pain, as well as radiating pain 
to her buttock.  She testified that her low back disorder 
affected her employment.

The VA outpatient records are dated from June 1997 to January 
1998.  They indicate that the veteran was seen by the VA 
rheumatology department.  They indicate the following 
clinical results:  erythrocyte sedimentation rate (ESR) was 
elevated; rheumatoid factor (RF) was negative; antinuclear 
antibody (ANA) was negative; and serum protein 
electrophoresis (SPEP) was normal; HLA B-27 was negative.  
They show a diagnosis of sacroiliitis with possible ankylosis 
spondylitis.

After careful review of the record, the Board finds that this 
case is not ready for appellate review.  Further medical 
development is necessary.  Specifically, the Board finds that 
the veteran is service-connected for bulging discs at L3-4 
and L4-5, but apparently has another low back disorder, 
namely sacroiliitis.  However, from the medical evidence 
currently of record, the Board is not able to determine the 
etiology of that disorder.  It is also not currently able to 
assess the symptomatology associated with each disorder in 
order to determine the severity of her service-connected 
herniated disc disability.

In addition, the Board finds no medical evidence, since the 
1989 CT report, providing objective evidence that the veteran 
currently has a herniated disc at L3-4 and L4-5.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the regulations pertaining to the veterans low 
back disability provide ratings based, in part, on the 
frequency and severity of attacks of low back pain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293  (1998).  In 
addition, the United States Court of Veterans Appeals held, 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 38 C.F.R. 
§§ 4.40, 4.45 were not subsumed into the diagnostic codes 
under which a veterans disabilities are rated, and that the 
Board has to consider the functional loss of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veterans disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
These issues are not adequately addressed in the prior VA 
examination reports.

As stated above, the Board finds that this case is not yet 
ready for appellate review.  Specifically, it finds that the 
current manifestations of the veterans service-connected low 
back disorder are not clear from the medical evidence.  The 
Board also finds that medical confirmation of a herniated 
disc is necessary and that a determination of the frequency 
and severity of any associated symptoms, including functional 
impairment pursuant to DeLuca v. Brown, should be 
accomplished.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for her service-connected low 
back disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source she identifies.  
Copies of the medical records from all 
sources she identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be scheduled for 
VA rheumatoid and orthopedic examinations 
by the appropriate specialists.  The 
veterans claims folder is to be reviewed 
by the examiners prior to their 
examinations.  The purpose of the 
examinations is to confirm, through the 
appropriate tests or studies, the 
existence of a herniated disc at L4-5 
with minimal L3-4 and mild L4-5 disc 
bulges, and to determine the frequency 
and severity of any and all 
manifestations of the veterans service-
connected low back disorder, including 
any functional effects, such as 
weakness, incoordination, or pain on 
motion, pursuant to DeLuca v. Brown, 
supra.  If appropriate, specific range of 
motion tests should be accomplished, with 
numerical degree values assigned to the 
different ranges of motion.  The 
examiners should also examine the 
veterans sacroiliitis and render an 
opinion as to its etiology.  Accordingly, 
the examiners should attempt to separate 
the symptomatology of the veterans 
service-connected herniated disc from 
that of her nonservice-connected 
sacroiliitis.  All appropriate tests 
should be conducted and all findings, and 
the reasons and bases therefor, are to be 
set forth in a clear, concise, and 
legible manner on the examination report.  
The report of the examination should be 
associated with the veterans claims 
folder.

3.  Following completion of the above 
requested development, the RO should 
again consider the issue of entitlement 
to an increased disability rating for the 
veterans service-connected herniated 
disc at L4-5 with minimal L3-4 and mild 
L4-5 disc bulges, in light of all the 
medical evidence, as well as the decision 
rendered in DeLuca v. Brown, supra.

4.  If the determination is adverse to 
the veteran in any way, the RO should 
furnish the veteran and her 
representative a supplemental statement 
of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal.

When the above development has been completed, the veteran 
and her representative should be given the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if otherwise in order.  The purpose of this REMAND 
is to develop the medical evidence and the Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until she receives further notice, 
but she is free to submit additional evidence and argument 
while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
